DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Juan, Jr. et al. (U.S. Patent 5,047,008).
de Juan, Jr. et al. (U.S. Patent 5,047,008) discloses a vitrectomy probe 10 comprising an outer cutting tube 18 with an outer port side opening 20; an inner cutting tube 32, positioned inside the outer cutting tube, wherein the inner cutting tube 32 has an open distal end having a cutting edge 37 (Note: Fig. 3); a diaphragm 46 coupled to the inner cutting tube 32 (Note: Fig. 2) and located inside a
drive chamber 12, 39, 47, the diaphragm is configured to move back and forth inside the drive chamber
as air is alternately supplied and vented on either side of the diaphragm in the drive chamber by ports 17, 22; wherein movement of the diaphragm causes the inner cutting tube 32 to oscillate inside the
outer cutting tube 18 such that the open distal end of the inner cutting tube moves back and forth across the outer port side opening 20 to cut tissue entering the outer port side opening 20; and wherein the inner cutting tube 32 comprises a flat upper edge 37, approximately perpendicular
to an inner tube longitudinal axis, on the portion of the inner cutting tube that cuts across the
outer port side opening (Note: column 4, lines 64-68), wherein the outer cutting tube 18 comprises a “beveled” closed outer end 74.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over de Juan, Jr. et al. (U.S. Patent 5,047,008).
de Juan, Jr. et al. (U.S. Patent 5,047,008) lacks the specifically recited bevel angles of the outer tube end, as well as the port side opening angles of the outer tube.  It is well known to provide surgical components with smooth surfaces for preventing tissue damage during procedures, and the claimed angles are somewhat arbitrary.  Therefore, it would have been obvious to one skilled in the art to provide the outer tube with the claimed bevel angles and cutter opening angles, since to do so provides no new and unexpected results.
Claims 22, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over de Juan, Jr. et al. (U.S. Patent 5,047,008) in view of Farley et al. (U.S. Patent Application Publication 2016/0135991).
de Juan, Jr. et al. (U.S. Patent 5,047,008) lacks the inner cutting tube having a side cutting port.  Farley et al. (U.S. Patent Application Publication 2016/0135991) discloses a similar vitrectomy probe comprising an outer cutting tube 152 having a cutting port 408, an inner cutting tube 154 having a cutting port 404 therein (Note: Fig. 4).  In view of the teachings of Farley et al. (U.S. Patent Application Publication 2016/0135991), it would have been obvious to one skilled in the art to provide the inner cutting tube of de Juan, Jr. et al. (U.S. Patent 5,047,008) with a side port in order to effect further cutting of tissue as the inner cutting tube is retracted from the outer cutting tube.
de Juan, Jr. et al. (U.S. Patent 5,047,008) lacks the specifically recited port side opening angles of the outer tube.  It is well known to provide surgical components with smooth surfaces for preventing tissue damage during procedures, and the claimed angles are somewhat arbitrary.  Therefore, it would have been obvious to one skilled in the art to provide the outer tube with the claimed cutter opening angles, since to do so provides no new and unexpected results.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over de Juan, Jr. et al. (U.S. Patent 5,047,008) in view of McDonell et al. (U.S. Patent Application 2013/0150875).
de Juan, Jr. et al. (U.S. Patent 5,047,008) lacks the specifically recited pneumatic drive lines.  McDonell et al. (U.S. Patent Application 2013/0150875) discloses a vitrectomy probe having pneumatic drive lines 902, 904 having varying diameters along their length in order to optimize device actuation.  In view of the teachings of McDonell et al. (U.S. Patent Application 2013/0150875), it would have been obvious to one skilled in the art to provide the pneumatic supply/drive lines of de Juan, Jr. et al. (U.S. Patent 5,047,008) with the claimed dimensions in order to optimize instrument performance, as desired.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over de Juan, Jr. et al. (U.S. Patent 5,047,008) in view of Farley et al. (U.S. Patent Application Publication 2016/0135991) as applied to claim 22 above, and further in view of McDonell et al. (U.S. Patent Application 2013/0150875).
It would have been obvious to one skilled in the art to provide the modified instrument of de Juan, Jr. et al. (U.S. Patent 5,047,008), as set forth above, with the specifically claimed pneumatic drive lines as taught by McDonell et al. (U.S. Patent Application 2013/0150875) for the reasons as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731